7:
[,,.
                 OFFICE   OF THE AlTORNEY         GENERAL    OF TEXAS

                                         AUSTIN




                                                                                  i:(
                                                                                   ,.
                                                                                  ’ .;
                                                                                  i”.


                                                                                    . ..li



                     “I             to




                                            u&e to hat. a ruliag
                                           owingwhetho .ornot auoh
                                        0 a hmliaed               oa thefr
                                    ag Sn the busiaeae       of    haoling
                                     pomt, to markmt.*

                       On&&l      10 1941   Seaat. Bill     Ioo. 43 of tha 47th
       k~ kgislatore      booane a Lw of’tbla   date.       s4ation  4 or asiu
        i.Qlll   protide*   a8 r0n0wtbt
                                                                                         SO6



        ~~a.   OOLO II. .~.WOUSOQ,             Jr.,   Fat?    2




               Sso tio n       1 , so    a s te h u sa ftu        red   lw fo liews:


                    ~'9sotlon ea. mlen a OcEmerei~lw'%r tt
               hiale soughtto k rogistsr86  and ~rsd b the
               omrr  thereof  only             in   th0 tmnapOrkti0n          d   m
               own poultry,  daltJ,              llTsstoar,   Urestoak
                                                      products,
               timber I@ its Bstural stats, uro.ram ?rcdsetrto
               -et,            op   ts other pints           for asla 01 proasreiag,
               or      tlrensportatlon
                      the                          by tha omiar tarsaf  Ji
               leborus    ‘Srom thdr             plnoe ar ~SCI~SFIW, USI mtsc-
               lsls, tools; squlpasnt end sapplim,rltdat char68,
               mm   the plao* of pur0hw   or starage, to LIB OIL
               rum or ranoh, exolusivsl~ror !ds OWI ims,ot II.SO
               oa suohSaw or ranoh,the rsglstntlonllcen~~e
               fe*, for tho weight 01688irlcsri3a82srsia ssa-


               this AOty   provided ~Surthor, t&t It’sball    ba the
               da*y or tbs   Blghway OcuoPirdoa to pzarido Uaenss
               p%ates dlstinguishable'tnnlio~~          yhtss ussd tot
               other oommralal motor rshlolo8 e      t!m k3grnmp;
               provided further, lS ths own01 CS rsy aaasralsl
               motor vehlals,             oodag withinthe petlsloas31 this
               hot, shs&l u10 or pernit to bs ussd ss~ nohrs-
               Mole for any Other purpass taathos+ pzoribd fW
               ia this Aot, hs shsll be guilty si s lisdsmsaar,
               and upon oonriotion, slullbs fW     inrs,yssmaot
,‘.            1088 thsn Twenty-tire ($25.00)Ecllarsn3r soon
.j,..          thaa         Two Bundrrd      (g?iOO~.OO) Dollars,        mU ual    IUS
               of suah rsbiola aad raoh~psrslrdsn rar sash us8
               of sush tohlals sbsll ooaatltut8  8 wpsrsta aflmrst
               provided,howstu, that all ooauelsl aotor rshlo-
               lea, truok tractors,  road treotors, trsllsrsssd
               'ssml-trallsrsas dsflned in Caction1 af !%ptsr
                23 of the General Lsws of the Pltth Csllsd 508)11cm
               of the 4lst Leglslaturs, not oamlsg dt!~Ln the
               ~?~Visions of this dot shall be raw       to py lll
               reglirtratlonsnd liasnss tsos pr-aseribed by tb
                other prollslons OS Chapter 88, Cumml xms ot the
               4lst LsgisLsturs, Second  Called ferrlcaas sssadsd
               by this         Atit.‘”

                  In the above snaotment the leglrlsta~ ineluded,
        for ths rim   time, the olssslflo*tlon af -tiabm lilits
        natural tat&s". Utlquestienably cedar pnts wouu eoao rItN*
Hon. Coke 8. 8tevmson,   Jr., ?ags 3


this lsglslatlvs ola8alfloatlon. Thersroraan Individual
'may In our opinion, operate a vehiole with a farm llosnss
 thsrson as providedIn 3aatlon 3a, supra, and haul cedar
 posts out err 0r land that said Individual owns;
          Your attsutloa, Jmwever, 18 called to Opinion
No. O-3aOl of this departmeat. In thst o lnlon us were
ooaosxnsd with a teat situation where an 4ndlrldual used
a truok not only to haul hls own aattle froa hle 05x1ranoh
but also to haul aattlo whloh he purabesed troi%others to
ma*st.   In amwar to the qusatlon of whsther or not Arti-
al8 e675a-oa authorlzrd auoh lndlvldual to so oparats with
odly a tam lloanas cn.hls motor vshlols this dapartmsnt
ruled as follower
            WA both of the oeaaa ou submit in your
     flrst'two uestlons the InIIf rldual is not using
     a ‘aonmero Pal motor vshlala* (aa def'lnsdby the
     Leglslhturs) ohly In the transportation cf his
     own poultry, dairy liyestook and farm produx
     tomarks t . ii8 IS using aaia~ for the transporta-
     tion of produots that ha purchases iron others
     also. It Is apparsnt that ths Individual in
     eithsr aaao you outline should not be entitled
     to the reduoed lloan5s roe as prescribed in th5
     above quoted Artiols.
          "In line with the above reasoningthis de-
     partment ruled In Opinionh'o.O-587 aa followa:
          w~~zeare of the oplnlon, therefore, that
     ths benefit5 of the Artiale eoorus only to a
     paraon who tramports hle oxn products to market
     or other points for'salb or prooessl&, and 1s
     not ror the bensrlt or a person,as lndlcatsd In
     your Inquiry that would be tralps~oftln3producta
     purchaasd from another farmer      .'
           *It Is the opinion of~thlsdspartmmt, there-
     rore, that the lndivlduals nentlonsd In your ques-
     tions one and two would not be entitled to the SO$
     reduction  on iarm tNCk llosnmee aa defined In
     krtlole 66754434, 5upra."
          we belleve that the lndlvldual who leases a ranoh
for the purpose of outt1n.gthe tfrnber tharetrom or one who
Hon. Coke 8. Stevelllon,Jr.,    Pam 4


purchaser the tlnrlaer  under a rtraieht contraat of aala with-
out leeming the land would be in the nnmmporitlon aa the
octtle treder who puroheee~ aattle from othsrr and hauls mm
tb merket.   Its is the  opinion of this department therefore
that the Individual who purshames timber from others or rho
leearesland for thr sola purpose of remcvlng timber there-
fram would not be entitled tc the *faflD   lioenee" provfdod
for fn Artiole 8678a-da, eupm.      i0eare additionally in-
flueneed to euoh oonolnoion by the fact tbat our Cpinlon
Ho. O-%301, atupra,   wee urftben prior to the snactmont of
raid Senate Bill ,W. 4Send the legi8lature readopted tha
phraeeologj l  hla,:bwmpoultry, et%" that   appeared in the
AOt prior  t0 x    iii&btBnt.
           Xe truab that the   foregoing    fully enewera ycur
inquiry.

                                           Your0 rery truly




                    APPROVEDAPR 30, 1941

                 hfLdciL-2,
            '+ctlwb ATTORJSEX GEaTERALOF TMas